IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-50159
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus


JOEL MATA-GOMEZ,
                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. DR-99-CR-592-1
                         --------------------
                           December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     In this direct criminal appeal, Joel Mata-Gomez (“Mata”)

argues that the district court abused its discretion in denying

his motion for extension of time to file an untimely notice of
appeal based on his “excusable neglect,” pursuant to FED. R. APP.

P. 4(b)(4).    Mata argues that his attorney’s having mistakenly

relied on the counting rule of FED. R. CRIM. P. 45(a), rather than

the appropriate rule, FED. R. APP. P. 26, amounted to “excusable

neglect.”




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50159
                                  -2-

     Rule 4(b)(1)(A)(i), FED. R. APP. P., provides that a notice

of appeal must be filed in a criminal case within ten days of

entry of judgment.   It is not disputed that Mata filed his notice

of appeal three days late.

      “[A] misconstruction of the rules–-especially when their

language is plain–-will rarely satisfy the ‘excusable neglect’

standard.”   Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d
465, 469 (5th Cir. 1998) (applying nearly identical excusable-

neglect rule of FED. R. APP. P. 4(a)(5) in civil appeal).   If “the

rule at issue is unambiguous, a district court’s determination

that the neglect was inexcusable is virtually unassailable.”      Id.

at 470.   In a case almost identical to this one, this court

opined that FED. R. APP. P. 4(a)(1)(B) and the counting rule of

FED. R. APP. P. 26(a) were “unambiguous.”   United States v. Clark,

51 F.3d 42, 44 (5th Cir. 1995).    Accordingly, the district court

did not abuse its discretion in determining that Mata had made no

showing of excusable neglect.

     APPEAL DISMISSED.